Citation Nr: 0103781	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for central retinal 
occlusion as secondary to hypertensive vascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1939 to June 
1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1998 the RO ordered a VA examination of, in 
pertinent part, the eyes, and specifically instructed that an 
opinion be provided as to the relationship between the 
veteran's eye condition and his hypertension.

The July 1998 VA eye examination did not clearly or 
adequately address the issue specified in the RO's April 1998 
instructions; the relationship between the veteran's eye 
disorder and his hypertension, if any.  He merely noted that 
the current eye disability (optic atrophy) was possibly due 
to old central retinal artery occlusion.  The examiner made 
no clear conclusion as to the etiology of the eye disorders 
found in terms of a relationship to hypertension.  

Therefore, the medical evidence continues to be insufficient 
for the purpose of making a determination on this claim.  
Accordingly, a remand for another VA examination is required.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  


In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On remand, the RO should also ensure its compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the RO should 
schedule the veteran for a VA eye 
examination conducted by an appropriate 
specialist to ascertain the nature and 
etiology of his current eye disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

In general, the examiner should discuss 
the relationship between the veteran's 
current eye disability and his 
hypertensive vascular disease, if any.  

In doing so, the examiner should review 
the veteran's complete military and 
medical history, and upon doing so, 
answer the following questions:

(a) Does the veteran have a current eye 
disability, and if so, what is its 
nature?

(b) Is it at least as likely as not any 
current eye disability found 
(including central retinal occlusion) 
was incurred in the veteran's military 
service?

(c) Is it at least as likely as not that 
any current eye disability found 
(including central retinal occlusion) 
is proximately due to or the result of 
hypertensive vascular disease and if 
not, then whether, and to what degree, 
if any, it was aggravated by the 
service-connected hypertensive 
vascular disease.  Allen v. Brown, 
7 Vet. App. 439 (1995).  If such 
aggravation is determined to have 
taken place, the examiner must address 
the following medical issues: 

(i)  The baseline manifestations which 
are due to the effects of the 
nonservice-connected eye disability 
(including central retinal occlusion); 

(ii)  The increased manifestations of 
the eye disability (including central 
retinal occlusion) which, in the 
examiner's opinion, are proximately 
due to service-connected hypertensive 
vascular disease based on medical 
considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of his eye 
disability (including central retinal 
occlusion) are proximately due to 
service-connected hypertensive 
vascular disability.  


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for central retinal occlusion 
as secondary to service-connected 
hypertensive vascular disease.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) containing all applicable 
criteria pertinent to the appellant's claim.  

The SSOC must contain all of the relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable laws and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a VA examination without good cause shown may 
adversely affect the outcome of his claim for compensation 
benefits  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


